Citation Nr: 0115562	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  99-22 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for lung cancer due to 
exposure to ionizing radiation.

2.  Entitlement to service connection for lung cancer due to 
exposure to the pesticide DDT during active service. 


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from August 1943 to March 
1946.

This appeal arises from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied entitlement to 
service connection for carcinoma of the lung due to exposure 
to ionizing radiation and determined that a claim for service 
connection for carcinoma of the lung due to exposure to DDT 
was not well grounded.  The veteran has appealed to the Board 
of Veterans' Appeals (Board) for favorable resolution.

The record reflects that the veteran requested a hearing 
before a member of the Board and RO notified the veteran in a 
letter to his last known address that a hearing before a 
member of the Board had been scheduled for March 7, 2001.  
The claims file notes that the veteran failed to report for 
the hearing, although the RO notification letter has not been 
returned by the United States Postal Service as 
undeliverable.  The veteran has not explained his failure to 
report or requested rescheduling of the hearing.  Under these 
circumstances, the Board deems the hearing request to be 
withdrawn.  See 38 C.F.R. § 20.702(d) (2000).

The Board will address service connection for lung cancer as 
a result of exposure to DDT in the remand portion of the 
decision.


FINDINGS OF FACT

1.  All necessary development has been accomplished and all 
evidence necessary for resolution of the issue has been 
obtained by the RO.

2.  Lung cancer was not present in service or for many years 
after and is not related to an incident of service, including 
exposure to ionizing radiation.



CONCLUSION OF LAW

Lung cancer was not incurred in or aggravated by active 
service, nor may this disease be presumed to have been 
incurred in active service.  38 U.S.C.A. §§  1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) are of record 
and are negative for any relevant condition. 

In December 1996, the veteran submitted a service connection 
claim for lung cancer claimed due to radiation exposure while 
participating in the occupation of Nagasaki in 1945.  He 
submitted a medical diagnosis of bronchogenic carcinoma 
(keratinizing squamous cell carcinoma) found on lung 
resection performed in May 1995.  He also claimed that he had 
quit smoking about 20 years earlier.  

In August 1997, the National Personnel Records Center 
furnished dates of the veteran's service in Nagasaki, Japan, 
and informed the RO that all available records had been 
forwarded.  

In October 1997, the RO requested that the Navy provide a 
dose estimate, and furnished all information concerning the 
veteran's exposure to ionizing radiation.  The Navy referred 
the case to the Defense Special Weapons Agency (DSWA), which 
was contacted for a dose estimate.  

In January 1998, the veteran reported that he had asked his 
surgeon about the relationship between ionizing radiation and 
lung cancer and his surgeon had replied that not many tests 
had been done on the subject.  

In January 1998, the RO received a letter from DSWA 
confirming the veteran's presence at Nagasaki for a period in 
1945.  According to the letter, the maximum possible 
radiation dose that might have been received by any 
individual present for the full duration of American 
occupation from September 1945 to June 1946, using all 
"worst case" scenarios, and considering exposure from 
external radiation, inhalation, and ingestion, was "less 
than one rem." 

In February 1998, the RO forwarded the above information to 
VA's Compensation and Pension Service who contacted VA's 
Undersecretary for Health for a review of the matter and an 
opinion.

In a May 1998 letter, the designee of VA's Chief Public 
Health and Environmental Hazard Officer stated that an 
ionizing radiation dose of 4.3 rem or less "provides a 99 
percent credibility that there is no reasonable possibility 
that it is as likely as not that the veteran's lung cancer is 
related to" such exposure.  The designee reported that 4.3 
rem represents a screening dose for "other than a known, 
regular smoker."  The designee noted that the veteran 
reportedly stopped smoking at least 20 years before his lung 
cancer was diagnosed and that therefore the 4.3 rem value was 
used because that is the value assigned for non-smokers.  The 
letter noted that the screening value used for a known 
regular smoker would be "probably not below a calculated 
value of 4 rads."  The designee concluded that it is 
"unlikely that the veteran's lung cancer can be attributed 
to exposure to ionizing radiation in service."

As noted in the introduction, in July 1998, the RO denied 
service connection for carcinoma of the lung secondary to 
claimed ionizing radiation exposure. 

II.  Legal Analysis

The veteran has submitted medical evidence of a 1995 medical 
diagnosis of lung cancer.  Lung cancer is considered by VA to 
be a "radiogenic disease" as provided at 38 C.F.R. 
§ 3.311(b)(2).  It became manifest within the prescribed time 
period, which is 5 or more years after exposure, as provided 
at 38 C.F.R. § 3.311(b)(5)(iv).  VA therefore has a duty to 
assist the veteran in the development of the relevant facts 
of the claim.  See 38 U.S.C.A. § 5107(a) (West 1991); § 5107 
(Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§4, 114 Stat. 2096, 2098-99 (2000) (to be codified as amended 
at 38 U.S.C. § 5107).  This duty includes completing the 
development outlined at 38 C.F.R. § 3.311(b)(1).  The Board 
finds that the required development has been accomplished and 
that all evidence necessary for disposition of the claim has 
been obtained.  

The Board must review the claim on its merits and account for 
the evidence that it finds to be persuasive and unpersuasive 
and provide reasoned analysis for rejecting evidence 
submitted by or on behalf of the claimant.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
See Alemany v. Brown, 9 Vet. App. 518 (1996), citing Gilbert, 
at 54. 

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (2000).  

Service connection may be granted for any disease first noted 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The following diseases shall be service connected if they 
become manifest in a radiation-exposed veteran as defined in 
paragraph (d)(3) of this section, provided the rebuttable 
presumption provisions of § 3.307 of this part are also 
satisfied:  (i) Leukemia (other than chronic lymphocytic 
leukemia); (ii) Cancer of the thyroid;  (iii) Cancer of the 
breast; (iv) Cancer of the pharynx; (v) Cancer of the 
esophagus;  (vi) Cancer of the stomach; (vii) Cancer of the 
small intestine; (viii) Cancer of the pancreas; (ix) Multiple 
myeloma; (x) Lymphomas (except Hodgkin's disease); (xi) 
Cancer of the bile ducts; (xii) Cancer of the gallbladder; 
(xiii) Primary liver cancer (except if cirrhosis or hepatitis 
B is indicated); (xiv) Cancer of the salivary gland; (xv) 
Cancer of the urinary tract.  NOTE:  For the purposes of this 
section, the term urinary tract means the kidneys, renal 
pelves, ureters, urinary bladder, and urethra.  38 U.S.C.A. 
§ 1112(c) (West 1991 & Supp. 2000); 38 C.F.R. § 3.309(d)(1), 
(2) (2000).  The veteran did not have any of these cancers, 
so the statutory presumption of 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.309(d) is not applicable.

When it is contended that a veteran was exposed to ionizing 
radiation as a result of active service, and it is 
established the veteran subsequently developed a 
"radiogenic" disease within the purview of 38 C.F.R. 
§ 3.311(b)(2) and such disease first became manifest within 
the period specified under paragraph (b)(5) of this section, 
the claim will be referred to the Under Secretary for 
Benefits for further consideration in accordance with 
paragraph (c) of this section.  38 C.F.R. § 3.311(b) (2000).  
Lung cancer appears on the list of "radiogenic" diseases 
found at 38 C.F.R. § 3.311(b)(2).  

The claim was referred to the Undersecretary for Benefits as 
required.  The Undersecretary for Benefits determined that, 
based on the reconstructed dose estimate provided by DSWA and 
the advisory opinion from the designee of VA's Chief Public 
Health and Environmental Hazard Officer, there was "no 
reasonable possibility" that the veteran's lung cancer is 
related to any claimed exposure to ionizing radiation during 
active service.  The veteran's smoking history was taken into 
account because the health risk from exposure to ionizing 
radiation is shown to be slightly higher for a regular smoker 
than for a non-smoker.  The Board infers from the language of 
the VHA letter that the scientific tests in this field 
considered only two categories of individuals, those who 
smoke regularly and those who have not smoked at all.  While 
the veteran, who did smoke but quit, does not fit into either 
category, it was determined that even under a worst case 
scenario, that is, if he were a regular smoker, that it was 
still unlikely that his lung cancer could be attributed to 
exposure to ionizing radiation.  The Board finds this 
explanation and considered opinion to be persuasive.  There 
has been no medical or scientific evidence submitted that 
favors the claim; therefore, the preponderance of the medical 
and scientific evidence is against the claim.  

Although the veteran has proven that he was exposed to 
ionizing radiation during active service and has alleged that 
that exposure caused his lung cancer, the Board cannot use 
his lay opinion because lay persons are not competent to 
offer medical opinions on etiology of disease.  Espiritu v. 
Derwinski, 2 Vet. App. 140 (1993).  After consideration of 
all the evidence of record the Board finds that the 
preponderance of it is against the claim for service 
connection for lung cancer claimed as a result of ionizing 
radiation exposure.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 
1991); § 5107 (Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for lung cancer claimed as a result of 
ionizing radiation exposure is denied.


REMAND

The veteran claims that his lung cancer could be result of 
exposure to the pesticide DDT, with which he claims to have 
had significant contact during active service.  The RO 
determined that the service connection claim was not well 
grounded.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  At a minimum, the 
veteran should be asked to provide 
evidence as to the nature, extent, and 
duration of his exposure to DDT in 
service, and any exposure to DDT before 
and after service, and scientific or 
medical evidence as to the possibility 
that such in-service exposure could have 
caused his lung cancer.  

2.  If the benefit sought on appeal 
remains denied after re-adjudication, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 



